                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELIZABETH CURRY WHITE,                               Case No. 19-cv-04333-KAW
                                   8                     Plaintiff,                           ORDER GRANTING APPLICATION
                                                                                              TO PROCEED IN FORMA PAUPERIS;
                                   9              v.                                          REPORT AND RECOMMENDATION
                                                                                              TO DISMISS CASE WITH
                                  10     DEPARTMENT OF VETERAN AFFAIRS,                       PREJUDICE; ORDER REASSIGNING
                                         et al.,                                              CASE TO A DISTRICT JUDGE
                                  11
                                                         Defendants.                          Re: Dkt. Nos. 1, 2
                                  12
Northern District of California
 United States District Court




                                  13          On July 29, 2019, Plaintiff Elizabeth Curry White filed this civil action and application to
                                  14   proceed in forma pauperis. Having considered the application, the Court GRANTS Plaintiff’s
                                  15   application to proceed in forma pauperis. The Court now screens Plaintiff’s complaint pursuant to
                                  16   28 U.S.C. § 1915, and, for the reasons set forth below, REASSIGNS the case to a district judge
                                  17   with the recommendation that the case be DISMISSED with prejudice.
                                  18                                       I.    LEGAL STANDARD
                                  19          The in forma pauperis statute provides that the Court shall dismiss the case if at any time
                                  20   the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or
                                  21   malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief
                                  22   against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
                                  23          A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.
                                  24   See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,

                                  25   807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be

                                  26   dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).

                                  27          A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                  28   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,
                                   1   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   2   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   3   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                   4   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   5   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                   6   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the

                                   7   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                   8   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                   9   31 (9th Cir. 2000).

                                  10                                          II.    DISCUSSION

                                  11          This is the second case Plaintiff has filed regarding the Department of Veterans Affairs’

                                  12   allegedly improper offsetting of Plaintiff’s retirement payments in order to collect on a debt. (See
Northern District of California
 United States District Court




                                  13   White v. Wright, Case No. 17-cv-3956-KAW, Dkt. No. 1 (“2017 Compl.”); White v. Department

                                  14   of Veterans Affairs, Case No. 19-cv-4333-KAW, Dkt. No. 1 (“2019 Compl.”).) In both cases,

                                  15   Plaintiff alleges that she was a fiduciary payee for the VA benefits of her brother, Clifford E.

                                  16   Curry, a disabled veteran. (2017 Compl. at 22; 2019 Compl. at 3.) The VA found that Plaintiff

                                  17   used $25,000 of Mr. Curry’s benefits to purchase a condominium, and began taking a monthly

                                  18   offset of 25% from Plaintiff’s federal retirement benefits. (2017 Compl. at 9, 14-15, 23; 2019

                                  19   Compl. at 3-4.) Plaintiff, however, asserts that Mr. Curry falsified information to the VA, and that

                                  20   she is not responsible for the debt. (2017 Compl. at 23; 2019 Compl. at 4.)

                                  21          On February 2, 2018, the Court dismissed Plaintiff’s original case due to lack of

                                  22   jurisdiction. (See Attachment A (“Order on Mot. to Dismiss”) at 9.) As further explained in the

                                  23   order, the Court found that Plaintiff’s claim fell within the purview of the Veterans’ Judicial

                                  24   Review Act of 1988. (Id. at 5-9.) Thus, the Court lacked jurisdiction over the case.1 As the

                                  25
                                       1
                                  26    In opposing the relation of the 2019 case to the 2017 case, Plaintiff states she was not able to file
                                       an appeal with the Court of Appeals for Veterans Claims because that court applies to veterans
                                  27   only. (Case No. 17-cv-3956-KAW, Dkt. No. 39 at 2.) In its prior order, the Court explained that
                                       while Plaintiff was not the veteran, but the alleged fiduciary, “there are cases outside of this
                                  28   Circuit in which courts have found claims brought by non-veterans to be encompassed by the
                                       VJRA.” (Order on Mot. to Dismiss at 8.) Further, although Plaintiff attaches a March 14, 2018
                                                                                          2
                                   1   instant case concerns the same claims, which in turn directly affect benefits under the VJRA, the

                                   2   Court finds that it lacks jurisdiction here too.

                                   3                                         III.   CONCLUSION

                                   4           For the reasons set forth above and in the February 2, 2018 dismissal order, the Court

                                   5   REASSIGNS this action to a district judge with the recommendation that the action be

                                   6   DISMISSED for lack of jurisdiction.

                                   7           Any party may file objections to this report and recommendation with the district judge

                                   8   within 14 days of being served with a copy. See 28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b); N.D.

                                   9   Civil L.R. 72-3. The parties are advised that failure to file objections within the specified time

                                  10   may waive the right to appeal the district court’s order. IBEW Local 595 Trust Funds v. ACS

                                  11   Controls Corp., No. C-10-5568, 2011 WL 1496056, at *3 (N.D. Cal. Apr. 20, 2011).

                                  12           The Court also refers Plaintiff to the Federal Pro Bono Project’s Help Desk for
Northern District of California
 United States District Court




                                  13   assistance—a free service for pro se litigants—which can be reached by calling (415) 782-8982 to

                                  14   make an appointment. While the Help Desk does not provide legal representation, a licensed

                                  15   attorney may assist Plaintiff in understanding the Court’s jurisdictional limitations.

                                  16           IT IS SO ORDERED.

                                  17   Dated: September 24, 2019
                                                                                             __________________________________
                                  18                                                         KANDIS A. WESTMORE
                                  19                                                         United States Magistrate Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       letter stating that the Court of Appeals for Veterans Claims’ authority “is limited to the review of
                                  26   final decisions of the Board of Veterans Appeals (Board) that are adverse to the veteran and which
                                       the veteran then appeals to the Court within 120 days of that final decision,” the letter did not
                                  27   preclude Plaintiff from filing an appeal. (2019 Compl., Exh. 3.) Rather, it stated that the Court of
                                       Appeals for Veterans Claims could not find Plaintiff’s case. (Id.) The Court also notes that it is
                                  28   not clear Plaintiff has filed a claim with the Board of Veterans Appeals, which is required prior to
                                       filing with the Court of Appeals for Veterans Claims.
                                                                                          3
